      Case 1:18-cr-00735-KPF Document 59 Filed 10/23/20 Page 1 of 2


                                                             MEMO ENDORSED


October 20, 2020

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street
New York, New York 10007

       Re:     United States v. Daniel Zavala and Christopher DeAquino,
               18 CR 735 (KPF)

Dear Judge Failla:

With the consent of all parties, I write to seek a brief adjournment of the next pretrial
conference, currently scheduled for November 12, 2020 at 1:00 pm. The defendants
intend to plead guilty at the next conference. I have a suppression hearing scheduled
before Judge Furman on November 12 and therefore ask for the adjournment to
accommodate my work schedule. The parties are generally available any day before
Thanksgiving other than November 16th or 19th.

The parties further request that the change-of-plea proceedings be conducted via
teleconferencing. Both defendants reside in California and, in light of the pandemic, have
concerns regarding their health and safety if they were to travel to New York. Defense
counsel also has health concerns related to in-court proceedings. Pursuant to the CARES
Act, the Court can conduct remote proceedings where there are specific reasons that the
proceeding cannot be further delayed without serious harm to the interests of justice.
Such reasons exist here. Defendants’ change-of-plea hearings already have been
adjourned because of COVID and both the public and the defendants have an interest in
finality. Furthermore, the Court has calendared a trial to begin on December 14 and the
interests of justice are best served if the defendants are permitted to change their pleas
well in advance of that date.
               Case 1:18-cr-00735-KPF Document 59 Filed 10/23/20 Page 2 of 2

         Judge Failla                                                                           Page 2
         October 20, 2020

                 Re:     United States v. Daniel Zavala and Christopher DeAquino,
                         18 CR 735 (KPF)

         Finally, in light of the anticipated guilty pleas, the parties also ask that the Court vacate or
         adjourn the previously-set schedule for pretrial submissions that requires the filing of jury
         charge requests, proposed voir dire questions, and motions in limine on November 16,
         2020.


         Respectfully submitted,

         /s/ JULIA GATTO
         Julia L. Gatto
         Assistant Federal Defender
         M: 347-528-6714


         cc: all parties (via ECF)



Application GRANTED. The conference scheduled for November 12, 2020, is
hereby ADJOURNED to November 20, 2020. Mr. Zavala's conference shall take
place at 11:30 a.m. Mr. DeAquino's conference shall take place at 2:00
p.m. The conference will be held via video conference, and instructions
for video participants will be sent in advance of the conference. Because
the parties have informed the Court that Defendants each anticipate
entering a change of plea at the upcoming conference, the trial currently
scheduled for December 14, 2020, and the final pretrial conference
scheduled for November 30, 2020, along with deadlines for pretrial
submissions, are hereby adjourned sine die.

Dated:       October 23, 2020                          SO ORDERED.
             New York, New York




                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
